Title: James Lovell to Abigail Adams, 13 January 1780
From: Lovell, James
To: Adams, Abigail



Madam

Jany. 13. 1780


I send you a Continuance of the Journals.
The Printer having lately made a Mistake in the Course of sending me the Sheets of 1778, I was led to think he had done so before, as to that which I have written to you about already, called by him H; I therefore now put up one, as well as M.N. which I am certain were not before inclosed to you. I would have you send all forward to our Friend, unless you should have found that I really committed the Error of sending you before both Mr. A’s H and my own. For you are to know that only two Copies are taken out of the Printer’s Hands; and as I could not find all my own Pages I was induced to think I had sent them to you. But as you see above I have altered the Conjecture.
How do you do, Lovely Portia, these very cold Days? Mistake me not willfully; I said Days. For my Part, I was hardly able to write legibly at the Distance of only 18 feet from two Fire Places in the Congress Room at 4 oClock this Afternoon. There is no Probability that the Cold will be decreased in 7 hours from that Time. I will strive however to refrain from coveting my Neighbour’s Blankets. I shall find that not difficult. But really I doubt whether I shall be able to keep myself void of all Coveteousness. I suspect I shall covet to be in the Arms of Portia’s Friend and Admirer—the Wife of my Bosom, who would be a whole Coverlid bettered, as well as I, by such an Approximation.
Upon casting my Eye back thro’ what I have written, I find it would have been more justly comprehensible if the Page had been either a little longer or somewhat shorter. There was not room to write Turn over. I hope, however, that you did not stop long without doing so Madam; because a quick Turnover alone could save the 10th. Commandment intire; and you must now see plainly that I had not the smallest Suspicion of my being driven by my present Sufferings to make a frantic Breach there.
I hope Mr. Adams is long e’er now in France where he will not have at his very Fingers Ends such nipping Reasons as I have to regret his Separation from that sweet Comfort which is held up to our Hopes among other Bible-Felicities. Eccles: IV. 11.
We are still without News from any of our Agents or Ministers abroad. I will not fail to communicate the first we get that can amuse you. Respectfully & affectionately Yrs.,

JL

